Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACT: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 or 650-794-4403 ELAN ANNOUNCES RESOURCE REALIGNMENT Dublin, Ireland; San Francisco, CA; New York, NY – December 12, 2008 – Elan Corporation, plc (NYSE: ELN) announced today that it is realigning some of its functions to direct additional investment towards its innovative pipeline. The realignment will result in the elimination of a number of positions and additional refinement to Elan’s commercial activities in Tysabri for Crohn’s disease.
